


 CONSULTING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 21st day of May,
2013, by and between Xumanii Inc. a company duly incorporated in Nevada, USA
with its address at PO Box 309, Ugland House, South Church Street, George Town,
Grand Cayman KY1-1104 Cayman Islands (the “Company” or “Xumanii”) and Mr.
Sabrian Sledge (a/k/a “Boo”) residing at 19370 Collins Ave, Unit No. 802, Sunny
Isles Beach, FL 33160, c/o Joseph P. Cacciatore, Law Offices of Victor J.
Cacciatore, 527 S. Wells Street, Chicago, Illinois 60607 (“Consultant”)
(together the “Parties”).

 

WHEREAS, the Parties desire to set forth the terms and conditions under which
the Consultant shall provide consulting services to negotiate a live broadcast
agreement between the Company and Dwayne Michael Carter (aka. “Lil Wayne” or
“The Artist”) for a Two (2) years exclusive endorsement of the Company in
regards to live streaming/live broadcasting by Lil Wayne and the live broadcast
of Two (2) Concerts by the Artist on the Company’s platform.

 

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

 

1.

Term and Venue of Agreement

This agreement shall remain in effect from the date hereof through the
expiration of a period of 2 years from May 21, 2013 (“the Term”), and thereafter
may be renewed upon the mutual consent of the Parties.  This agreement is also
valid for the world.




2.

Nature of Services to be rendered




During the Term, the Consultant shall; provide the Company with consulting
service(s) on a best efforts basis in connection with negotiating an endorsement
deal with Lil Wayne and the live broadcast of Two (2) Concerts by The Artist. It
is acknowledged and agreed by the Company that the Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or broker-dealer within
the meaning of applicable state and federal laws.




3.

Disclosure of Information




The Consultant agrees as follows:

 

The Consultant shall NOT disclose to any third party any material non-public
information of data received from the Company without the consent and approval
of the Company other than: (i) to its agents or representatives that have a need
to know in connection with the services hereunder; (ii) as may be required by
applicable law; and (iii) such information that becomes publicly known through
no action of the Consultant.




4.

Compensation




The following compensation is to be effective if and only if the Consulting
services lead to a signed Definitive agreement between the Company and Dwayne
Michael Carter (aka. “Lil Wayne”) whereas Lil Wayne will commit to fully endorse
the Company on an exclusive basis in regards to live streaming/live broadcasting
and as the “Greatest” live streaming/live broadcasting platform as well as
permits Xumanii to broadcast “live” on the Company’s website Two (2) Concerts of
The Artist.




The Consultant shall receive a sum of Two Hundred and Fifty Thousand US dollars
(US$ 250,000.00) The cash will be issued in the following manner: US$ 50,000
upon signature of the Definitive Agreement between the Company and Lil Wayne and
US$ 50,000 on each subsequent 6 month period after the date that the Definitive
Agreement between the Company is signed by “Lil Wayne” until all US$ 250,000
have been paid.





 

The Consultant shall also receive Five Million (5,000,000) shares of the
Company’s common stock (Symbol: XUII). The shares will be issued in the
following manner: 2,500,000 shares upon signature of the Definitive Agreement
between the Company and Lil Wayne and 625,000 shares on each subsequent 6 month
period until all 5,000,000 shares have been issued.







5.

Representations and Warranties of the Consultant.




In order to induce the Company to enter into said Agreement, the Consultant
hereby makes the following unconditional representation and warranties:




In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to be
required to make any filings with or to register in any capacity with the
Securities and Exchange (the “SEC”), the Financial Industry Regulatory
Authority. (“FINRA”) formerly known as the National Association of Securities
Dealers, Inc. (the “NASD”), the securities commissioner or department of state,
or any other regulatory or governmental body or agency.




The Consultant is not subject to any sanction or restriction imposed by the SEC,
FINRA, any state securities commission or department, or any other regulatory or
government body or agency that would prohibit, limit or curtail the Consultant
execution of said Agreement or the performances of its obligation hereunder.




The Consultant is NOT permitted to provide any consulting services or take a
part time or full time position to any corporation or entity in a business
competing directly or indirectly with the Company.




6.

Non-Circumvention, Non-Disclosure and Confidentiality




This Agreement is a perpetuating guarantee for three (3) years from the date of
execution and is to be applied to any and all transactions present and future,
of the introducing party, including subsequent follow-up, repeat, extended,
renegotiated, and new transactions regardless of the success of the project.




Because of this Agreement, the Parties involved in this transaction may learn
from one another, or from principals, the names and telephone numbers of
investors, borrowers, lenders, agents, brokers, banks, lending corporations,
individuals and/or trusts, or buyers and sellers hereinafter called contacts.
The Parties with this acknowledge, accept and agree that the identities of the
contacts will be recognized by the other Party as exclusive and valuable
contacts of the introducing Party and will remain so for a period of Three (3)
years.




The Parties agree to keep confidential the names of any contacts introduced or
revealed to the other party, and that their firm, company, associates,
corporations, joint ventures, partnerships, divisions, subsidiaries, employees,
agents, heirs, assigns, designees, or consultants will not contact, deal with,
negotiate or participate in any transactions with any of the contacts without
first entering a written agreement with the Party who provided such contact
unless that Party gives prior written permission. Such confidentiality will
include any names, addresses, telephone, telex, facsimile numbers, and/or other
pertinent information disclosed or revealed to either Party.




The Parties agree not to disclose, reveal or make use of any information during
discussion or observation regarding methods, concepts, ideas, product/services,
or proposed new products or services, nor to do business with any of the
revealed contacts without the written consent of the introducing party or
parties.




The Parties agree that due to the many variables surrounding each Business
Financial Transaction that will occur because of this agreement, the commission
to be paid and/or the fee structure between the Parties can vary. A separate
fee/commission agreement will outline compensation for each





Business/Financial Transaction. The fee or commission agreement must be drafted
and acknowledged by signature before all Business/Financial Transactions.




In case of circumvention, the Parties agree and guarantee that they will pay a
legal monetary penalty that is equal to the commission or fee the circumvented
Party should have realized in such transactions, by the person(s) engaged on the
circumvention for each occurrence. If either party commences legal proceedings
to interpret or enforce the terms of this Agreement, the prevailing Party will
be entitled to recover court costs and reasonable attorney fees.




Upon execution of this Agreement by signature below, the Parties agree that any
individual, firm company, associates, corporations, joint ventures,
partnerships, divisions, subsidiaries, employees, agents, heirs, assigns,
designees or consultants of which the signee is an agent, officer, heir,
successor, assign or designee is bound by the terms of this Agreement.







7.

Duties of the Company




The Company shall supply the Consultant, on a regular and timely basis, with all
approved data and information regarding its management, its products, and its
operation. Company shall be responsible for advising the Consultant of any facts
which would affect the accuracy of any prior data and information previously
supplied to the Consultant so that the Consultant may take corrective action.




8.

Representations and Warranties of the Company




In order to induce THE CONSULTANT to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:




The Consultant is not subject to any restriction imposed by the SEC or by
operation of the 1933 Act, the Exchange Act of 1934, as amended (the “1934 Act”)
or any of the rules and regulations promulgated under the 1933 Act or the 1934
Act which prohibit its execution of this Agreement or the performance of its
obligations to the Consultant set forth herein. The Company has not been
sanctioned by the SEC, FINRA, or any state securities commissioner or department
in connections with issuance of its securities.

 

All payments are required to be made on time and in accordance with the payment
terms and conditions set forth herein.




Each party (an “indemnifying party”) hereby agrees, to the full extent permitted
by applicable law, to indemnify and hold harmless the other party (the
“indemnified party”) for any damages caused to the indemnified party by the
indemnifying party’s breach or violation of a Securities Law which is caused by
the indemnified party’s breach or violation or the Agreement, or any State Law.




9.

Indemnification of the Consultant by the Company




The Company shall indemnify and hold harmless The Consultant and its principals
from and against any and all liabilities and damages in connection with the
Company’s ownership and operation.

 

10.

Indemnification of the Company by the Consultant




The Consultant shall indemnify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any
intentional breach of its representations and warranties or agreements made
hereunder or from any breach of contract with the Company’s Clients brought in
by the Consultant.




11.

Mediation





Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach thereof shall be settled by mediation. Mediation proceedings shall
be conducted in accordance with the rules then prevailing of the American
Mediation Association or any successor. Venue for mediation proceedings shall be
within the state of Illinois. The costs of mediation, reasonable attorney’s fees
of the Parties, together with all other expenses, shall be paid as provided in
the rules.




12.

Attorney Fees

 

In the event a legal action is commenced by a Party to the Agreement alleging a
default of the terms or conditions of the Agreement, and judgment is held in
favor of the non-moving party (respondent/defendant), the non-moving party shall
be entitled to recover all costs incurred as a result of defending such action
including reasonable attorney fees, expenses and court costs through trial,
appeal and to final disposition.




13.

Entire Understanding/Incorporation of other Documents




This Agreement requires the entire understanding of the parties with regard to
the subject matter hereof; superseding any and all prior agreements or
understandings, whether oral or written, and no further or additional
agreements, promises, representations or covenants may be inferred or
constructed to exist between Parties.




14.

No Amendment Except in Writing




Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by both parties.




15.

Waiver of Breach




No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.




16.

Independent Contractor




The Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement and
accordingly Consultant will receive his compensation as a 1099 Independent
Contractor with no taxes or Social Security withheld.




17.

Governing Law




The Agreement and its provisions shall be constructed in accordance with,
pursuant to and governed by the State of Illinois.




18.

Miscellaneous




A.

Notices




Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given when delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the parties hereto at their addresses first above written,
with a copy to Law Offices of Victor J. Cacciatore, Attn: Joseph P. Cacciatore,
527 S. Wells Street Chicago, Illinois 60607, email
jcacciatore@jos-cacciatore.com. Either party may change his or its address for
the purpose of this paragraph by written notice similarly given.



















B.

Entire Agreement




This Agreement represents the entire agreement between the Parties in relation
to its subject matter; it supersedes and voids all prior agreements between such
Parties relating to such subject matter.




This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of such counterparts shall constitute one
(1) instrument.







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.




SIGNED, SEALED AND DELIVERED

By,







/s/ Alexandre Frigon

__________________________________

Alexandre Frigon, President & CEO,

Authorized Signatory for Xumanii Inc.













/s/ Sabrian Sledge

__________________________________

Sabrian Sledge, The Consultant












